Case 1:20-cv-04327-AT Document 65 Filed 08/O2221—Page- of |
USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

BELL Law GROUP GE

PLLC DATE FILED: 8/2/2021

    

 

 

 

ATTORNEYS AT LAW T 516-280-3008
F 516-706-4692
www.BellLG.com

VIA ECF July 30, 2021
Hon. Analisa Torres

United States District Court for the

Southern District of New York

United States Courthouse

500 Pearl Street

New York, New York 10007

Re: Antonia Vargas Sanchez v. Primos Live Poultry, et al.
Docket No.: 20-cv-4327 (AT)

Dear Judge Torres:

This firm represents the Defendants Primos Live Poultry (D/B/A Viverolos Primos #2),
Pedro Rodriguez, Abdul Doe and Hareh Doe in this matter. I write jointly with Plaintiff's counsel
to advise the Court that we have rescheduled the mediation for August 12, 2021, and to respectfully
request that that our deadline to submit the Proposed Case Management Plan and Joint Letter
outlining the claims and defenses be extended until August 19, so the parties can avoid
unnecessarily expending resources on the litigation prior to mediation. This is the parties’ first
request for an extension of this deadline.

We thank the Court for its consideration.

Respectfully submitted,
/s/

Laura R. Reznick, Esq.

ce: All Parties by Electronic Service

GRANTED. By August 19, 2021, the parties shall submit their case management plan and joint letter.

SO ORDERED. O-

 

 

Dated: August 2, 2021 ANALISA TORRES
New York, New York United States District Judge
5 Penn Plaza, 236 Floor 1629 K Street, NW, Suite 300 10750 NW 6* Court

New York, NY 10001 Washington, DC 20006 Miami, FL 33168
